  Case 3:20-cv-01850-M-BH Document 6 Filed 08/06/20                 Page 1 of 2 PageID 31



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

ARTEMIO VILLA HERNANDEZ,                        )
ID # 53859-177,                                 )
             Petitioner,                        )   No. 3:20-CV-1850-M-BH
vs.                                             )   No. 3:16-CR-94-M (1)
                                                )
UNITED STATES OF AMERICA,                       )
          Respondent.                           )

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing the objections to the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge and conducting a de novo review of those parts of the Findings and

Conclusions to which objections have been made, I am of the opinion that the Findings and

Conclusions of the Magistrate Judge are correct and they are accepted as the Findings and

Conclusions of the Court.

       For the reasons stated in the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge, the motion to vacate, set aside, or correct sentence under 28 U.S.C. §

2255 is DENIED with prejudice as barred by the statute of limitations.

       In accordance with Fed. R. App. P. 22(b) and 28 U.S.C. § 2253(c) and after considering

the record in this case and the recommendation of the Magistrate Judge, the petitioner is DENIED

a Certificate of Appealability. The Court adopts and incorporates by reference the Magistrate

Judge’s Findings, Conclusions and Recommendation in support of its finding that the petitioner

has failed to show (1) that reasonable jurists would find this Court’s “assessment of the

constitutional claims debatable or wrong,” or (2) that reasonable jurists would find “it debatable

whether the petition states a valid claim of the denial of a constitutional right” and “debatable
    Case 3:20-cv-01850-M-BH Document 6 Filed 08/06/20                   Page 2 of 2 PageID 32



whether [this Court] was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484

(2000).1

        In the event that the petitioner files a notice of appeal, he must pay the $505.00 appellate

filing fee or submit a motion to proceed in forma pauperis that is accompanied by a properly signed

certificate of inmate trust account.

        SIGNED this 6th day of August, 2020.




1       Rule 11 of the Rules Governing §§ 2254 and 2255 Cases, as amended effective on December 1,
2009, reads as follows:
        (a) Certificate of Appealability. The district court must issue or deny a certificate of
        appealability when it enters a final order adverse to the applicant. Before entering the final
        order, the court may direct the parties to submit arguments on whether a certificate should
        issue. If the court issues a certificate, the court must state the specific issue or issues that
        satisfy the showing required by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, the
        parties may not appeal the denial but may seek a certificate from the court of appeals under
        Federal Rule of Appellate Procedure 22. A motion to reconsider a denial does not extend
        the time to appeal.
        (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal
        an order entered under these rules. A timely notice of appeal must be filed even if the
        district court issues a certificate of appealability.
